SHARPE, J.
To indicate the disposition of demurrers to the complaint- there appears in the record only a recital that “the defendants’ demurrers to the eompiaint as amended as above being refiled to counts 1, 3, 6 and 7 were overruled.” It has been several times ruled that the court’s action in passing on the demurrers must have been by a judgment, and to' be reviewable the record must show such judgment by appropriate words. For that purpose the record in question is insufficient. — Crawford v. Crawford, 119 Ala. 34; McDonald v. Railway Co. 123 Ala. 227; Jasper Mercantile Co. v. O’Rear, 112 Ala. 247; Cartlidge v. Sloan, 124 Ala. 596.
An irregular indorsement, such as appears when at the inception of a note, a person other than the payee writes his name upon its back, does not conclusively imply a contract of a particular nature; therefore, the nature of the instrument and the relation to it of the person so indorsing it, whether as maker, guarantor or indorser, may properly become the subject of inquiry involving the situation and intention of the parties to be arrived at upon averment and nroof. — 2 Band, on Com. Paper, § § 831, 832, 833; Rey v. Simpson, 22 How. (U. S.), 341; Chaddock v. Vanness, 35 N. J. Law, 518; Hullum v. State Bank, 18 Ala. 805; Ledbetter v. Vinton, 108 Ala. 644; Eudora Mining &c. Co. v. Barclay, 122 Ala. 506.
The 4th count of the complaint sufficiently declares against the defendants as makers of the note sued on and under our view of the case it is necessary to notice the *290■assignments of error only so far as'they relate to the case made by that count.
The case of Ledbetter v. Vinton, supra, is directly in point both as to the sufficiency of a complaint upon a note averring the defendant’s execution thereof by his indorsement, and' as to the necessity for a sworn plea to meet such avennents. With the exception of Flowers v. Bitting, 45 Ala. 448, which was overruled in Dallas v. Wimberly, 52 Ala. 196, our decisions have been uniform in holding that § 1801 of the Code, construed with other statutes, requires a denial by a verified plea to put in issue the defendant’s execution of a written instrument, the foundation of a suit, whenever such execution is averred in the complaint, whether it is purported by the instrument itself or not. — Ala. Mining Co. v. Brainard, 35 Ala. 476; Dallas v. Wimberly, supra; Levy v. Block & Co., 88 Ala. 290; Mobile & M. R. R. Co. v. Gilmer, 85 Ala. 422; Bonner v. Young, 68 Ala. 35; Rich v. Thornton, 69 Ala. 473.
The pleas each profess to ansxver the whole complaint, and, therefore, such as fail to show a defense to any particular count are subject to demurrer. — Rodgers v. Brazcale, 34 Ala. 512. Here there is xxo sworn plea denying that the note was executed as is avexued in the 4th count, and ixx the absence o'f such plea the defendants had xxot the right to show as a defexxse to that count that the contract was otherwise than as makers of the note. Plea 2 was apparexxtly ixxtended to set up the statute of fraxxds as against a- coxxtract which is averred to have been different axxd distixxct from the note itself. If it shoixld be construed as denying by implication the exeexxtioxx of the xxote as such, tíren for lack of verification it might have been stricken out on motion without the assignment of particuar grounds. — 16 Encye. Pl. & Pr. 582, axxd note 3. That the same result was ¡accomplished by an insufficient demurrer which might have been had without any demurrer is not a reversible error.
Treating the defendants as principals in the note according to the averments of the 4th ooxxnt, an agreement with other joint obligors to sue the defendants alone in the first instance does not amount to a release of those *291not sued and consequently does not release tlie defendants. — Crane v. Alling, 15 N. J. Law, 423; Bozeman v. Bank, 7 Ark. 328; 46 Am. Dec. 29; Shed v. Pierce, 17 Mass. 622. Therefore, the 'status of the defendants was in no way prejudiced by agreement for the extinguishment of mutual claims existing between their co-obligors and the plaintiffs as set out in plea 7.
The 4th plea was bad. A contract may be supported by a consideration moving from á third person as well as from the promisee. — Mason v. Hall, 30 Ala. 595; Shotwell v. Gilkey, 31 Ala. 724.
There was no error in sustaining the demurrers to the 5th and 6th pleas. They are not properly applicable to the 4th count.
Upon the issues raised under that count, together with the undisputed proof, the plaintiffs Avere entitled to the general affirmative charge as given, and the charges requested by the defendant were each properly refused.•
The judgment Avill be affirmed.